IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50426
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PATRICIA MONTES,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                  USDC No. EP-01-CR-1557-ALL-PM
                       --------------------
                        September 30, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Patricia Montes appeals following her guilty-plea conviction

for one count of maintaining a place for manufacturing, storing,

distributing, or using marijuana, a violation of 21 U.S.C. § 856.

She argues that the district court committed reversible error by

failing to advise her, during her FED. R. CRIM. P. 11 colloquy, of

the possible effects of supervised release and that it was

required to consider the Sentencing Guidelines but could depart


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50426
                                 -2-

from them.   Because she did not object to these alleged errors,

our review is pursuant to the plain-error standard.    See United

States v. Vonn, 122 S. Ct. 1043, 1046 (2002).   Under this

standard, “reversal is not required unless there is (1) an error;

(2) that is clear or plain; (3) that affects the defendant’s

substantial rights; and (4) that seriously affects the fairness,

integrity or public reputation of judicial proceedings.”      United

States v. Vasquez, 216 F.3d 456, 459 (5th Cir.), cert. denied,

531 U.S. 972 (2000).

     Montes has not shown plain error in connection with the

district court’s omission of an explanation of the possible

effects of supervised release from her FED. R. CRIM. P. 11

colloquy.    See United States v. Hekimain, 975 F.2d 1098, 1101-03

(5th Cir. 1992).   She likewise has not shown plain error in

connection with the district court’s succinct explanation of the

Sentencing Guidelines and their possible effects on her sentence.

See United States v. Bachynsky, 949 F.2d 722, 726 (5th Cir.

1991).   Accordingly, the judgment of the district court is

AFFIRMED.